Citation Nr: 1103330	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-33 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for left shoulder rotator cuff strain.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a joint disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to a compensable disability prior to January 5, 
2009 and a disability rating greater than 10 percent beginning 
January 5, 2009 for hallux valgus with degenerative joint 
disease, left great toe.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to January 1971 
and again from November 1971 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  

By rating decision dated in August 2009, the RO increased the 
rating for hallux valgus with degenerative joint disease, left 
great toe from noncompensable to 10 percent, effective January 5, 
2009.  While the Veteran's disability rating for the left great 
toe increased during the course of the appeal, the claim for a 
higher rating for hallux valgus both prior to and beginning 
January 5, 2009 remains before the Board because the staged 
ratings assigned for each period remain less that the maximum 
available benefit awardable for each period.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

As will be discussed in the remand section, while the RO 
addressed the claim for a "joint disorder" on the merits in the 
February 2007 rating decision, this claim is based upon the same 
factual basis as a previous claim of entitlement to service 
connection for disabilities involving the right foot/ankle, right 
shoulder,  elbows, and/or knees, which was last denied in a July 
1992 rating decision that became final.  As such, this issue has 
been recharacterized as requiring new and material evidence to 
reopen.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The issues of entitlement to service connection for left shoulder 
rotator cuff strain and whether new and material evidence has 
been submitted to reopen a previously denied claim of entitlement 
to service connection joint disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a left rotator cuff 
strain in a July 1992 rating decision.  
   
2.  The July 1992 decision is the last final decision prior to 
the Veteran's request to reopen his claim for a left shoulder 
disorder in January 2006.

3.  Evidence received since the July 1992 decision regarding the 
Veteran's claim for service connection for a left shoulder 
disorder is not cumulative of evidence previously of record and 
raises a reasonable possibility of substantiating the claim.

4.  There is no evidence of a back disorder during active 
military service, no competent evidence linking the Veteran's 
current complaints of back pain with his military service, and no 
medical evidence of a current back disorder.

5.  There is no evidence of hemorrhoids during active military 
service, no competent evidence linking the Veteran's current 
hemorrhoids with his military service, and no medical evidence of 
current hemorrhoids.

6.  For the entire appeal period, the Veteran's hallux valgus 
with degenerative joint disease, left great toe has been 
manifested by painful and limited motion.  


CONCLUSIONS OF LAW

1.  The rating decision of July 1992 is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence having been received, the claim of 
entitlement to service connection for a left rotator cuff strain 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).

3.  Service connection for a back disorder is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).

4.  Service connection for hemorrhoids is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).

5.  Prior to January 5, 2009, the criteria for a 10 percent 
disability rating, and no higher, for hallux valgus with 
degenerative joint disease, left great toe have been met. 38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5280-5010 (2010).

6.  Beginning January 5, 2009, the criteria for a disability 
rating greater than 10 percent for hallux valgus with 
degenerative joint disease, left great toe have not been met. 38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5280-5010 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that a left rotator 
cuff strain, a back disorder, and hemorrhoids are related to his 
service with the United States Army from December 1964 to January 
1971 and again from November 1971 to January 1992.  He also 
contends that his service-connected hallux valgus with 
degenerative joint disease, left great toe is more disabling than 
evaluated both prior to and beginning January 5, 2009.  


New and Material Evidence Analysis

The Veteran submitted an original claim for service connection 
for a left shoulder disorder in February 1992 and he was afforded 
a VA examination in March 1992.  The RO denied this initial claim 
in a July 1992 rating decision, noting that the Veteran was 
treated for a probable left rotator cuff strain during military 
service but also finding that there were no residuals found on 
the March 1992 VA examination.  Although the RO provided notice 
of this decision, the Veteran did not initiate an appeal. 
Therefore, the RO's decision of July 1992 is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.  

In January 2006 the Veteran sought to reopen his previously 
denied claim regarding the left shoulder and by rating decision 
dated in February 2007 the RO found that the Veteran had failed 
to submit new and material evidence to reopen a previously denied 
claim of entitlement to service connection for a left shoulder 
disorder.  

Generally, a claim which has been denied may not thereafter be 
reopened and allowed based on the same record.  38 U.S.C.A. § 
7105.  However, pursuant to 38 C.F.R. § 5108, if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is "new and material," the credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See Jackson v. 
Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 
5108, 7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the claim.

The evidence of record at the time of the prior final RO decision 
in July 1992 consisted of the Veteran's service treatment records 
and the March 1992 VA examination. Service treatment records show 
that the Veteran complained of left shoulder pain on several 
occasions during military service.  Specifically, in April 1987 
the Veteran complained of left shoulder pain after playing 
racquetball.  The impression was probable rotator cuff strain.  
In June 1985 the Veteran again complained of left shoulder pain 
after injuring the left shoulder during combat training.  The 
impression was post-traumatic pain.  A March 1992 VA examination 
report found no abnormalities of any of the joints.    

In January 2006, the Veteran applied to reopen his previously 
denied claim for service connection for a left shoulder disorder.  
In connection with this claim the RO obtained VA outpatient 
treatment records dated through March 2009.  Specifically, an 
October 2005 report shows an impression of left rotator cuff 
tendonitis.  

Upon review of the record, the Board finds that evidence received 
since the July 1992 decision is new and material.  The October 
2005 VA outpatient treatment report showing an impression of left 
rotator cuff tendonitis was not of record at the time of the July 
1992 decision.  The recently submitted evidence constitutes 
evidence of a current left shoulder disorder, an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.303(b).  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108.

Service Connection Analysis

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the 
issue of service connection there must be competent evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic disease 
in service and (2) present manifestations of the same disease.  
See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the 
claimant may establish service connection by continuity of 
symptomatology.  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 Vet. 
App. at 495.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  When a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.



1.	 Back

The Veteran's service treatment records are negative for findings 
or complaints of a back disorder.  Significantly, in examination 
reports dated in October 1972, May 1977, April 1985, January 
1990, and October 1991 the examiner noted a normal "spine."  
Also, in October 1972, May 1977, April 1985, January 1990, and 
October 1991 Reports of Medical History, the Veteran specifically 
denied "recurrent back pain."     

In February 1992, immediately upon discharge from service, the 
Veteran filed a claim for service connection for various joint 
disorders but did not file a claim specific to the back.  At a 
March 1992 VA examination conducted in connection with that 
claim, the Veteran made numerous complaints, but none with regard 
to his back.  Following physical examination, there were no joint 
abnormalities noted and the examiner specifically commented that 
range of motion of the back was pain free.

The first complaints of back pain in the claims file are found in 
a June 2004 report from a military hospital.  This report shows 
complaints of low back pain for the past three weeks.  Subsequent 
VA outpatient treatment records dated from January 2001 through 
March 2009 show complaints of chronic low back pain.  
Specifically, an August 2007 treatment note list complaints of 
chronic low back pain with no acute complaints since starting 
routine exercise, "plays golf regularly."  

The Board finds that the preponderance of the evidence is against 
service connection for a back disorder.  First, there is no 
evidence of a back disorder in service; inservice examination 
reports reported a normal spine and are negative for complaints 
of back pain.  Furthermore, the March 1992 VA examination was 
silent for any pertinent complaints or findings and there is no 
record of back pain until June 2004, approximately 12 years after 
the Veteran's discharge from service.  Such a lapse of time can 
be considered, along with other factors, as evidence of whether 
an injury or disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  


While there is evidence of complaints of low back pain there is 
no diagnosis of a current back disorder.  The Board notes that 
pain alone does not in and of itself constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  In this case, while the 
Veteran complains of low back pain, pain alone does not in and of 
itself constitute a disability, and the Veteran has not been 
diagnosed with any current back disorder. Accordingly, service 
connection for a back disorder is denied.  Finally, there is no 
medical evidence in the record that links the Veteran's 
complaints of back pain to an incident of the Veteran's active 
military service.    

Unlike Barr or Jandreau, in this case, the Veteran has failed to 
provide a medical diagnosis of a back disorder.  As a layperson, 
the Veteran is not competent to opine on medical matters such as 
a diagnosis or etiology of any medical diagnosis.  The record 
does not show, nor does the Veteran contend, that he has 
specialized education, training, or experience that would qualify 
him to provide an opinion on this matter.  Accordingly, the 
Veteran's lay statements are not competent.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Thus, the Board finds that the claim for 
service connection for a back disorder is denied. 

2.	Hemorrhoids

The Veteran's service treatment records are negative for findings 
or complaints of hemorrhoids.  Significantly, in examination 
reports dated in October 1972, May 1977, April 1985, January 
1990, and October 1991 the examiner noted normal "anus and 
rectum (hemorrhoids, fistulae, prostate, if indicated)."  In 
October 1972, May 1977, April 1985, January 1990, and October 
1991 Reports of Medical History, the Veteran specifically denied 
"tumor, growth, cyst, cancer."   

In February 1992, immediately upon discharge from service, the 
Veteran filed a claim for service connection for various 
disorders but did not complain of hemorrhoids.  The report of a 
March 1992 VA examination conducted in connection with that 
claim, the Veteran made numerous complaints, but none with regard 
hemorrhoids.  The first evidence of hemorrhoids in the claims 
file is a May 1998 report from a military hospital.  This report 
shows an impression of hemorrhoids with severe bleeding.  
Subsequent VA outpatient treatment records dated from January 
2001 through March 2009 are negative for complaints of or 
treatment regarding hemorrhoids.

The Board finds that the preponderance of the evidence is against 
service connection for hemorrhoids.  First, there is no evidence 
of hemorrhoids in service; inserivce examination reports reported 
a normal "anus and rectum (hemorrhoids, fistulae, prostate, if 
indicated)."  Furthermore, the March 1992 VA examination was 
silent for any pertinent complaints or findings and there is no 
record of hemorrhoids until May 1998, approximately six years 
after the Veteran's discharge from service.  Such a lapse of time 
can be considered, along with other factors, as evidence of 
whether an injury or disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson, 
230 F.3d at 1330.  

Furthermore, while there is evidence of hemorrhoids in May 1998 
there is no indication that the Veteran currently suffers from 
hemorrhoids as treatment records dated since May 1998 and until 
March 2009 are negative for complaints of or treatment regarding 
hemorrhoids.  As above, current disability is required to 
establish service connection.  Finally, there is no medical 
evidence in the record that links the Veteran's May 1998 
hemorrhoids to an incident of the Veteran's active military 
service.    
      
With regard to the question of continuity of symptomatology, any 
statements as to continuous hemorrhoids since service are not 
found to be persuasive in light of the fact that the Veteran 
denied problems upon separation and did not complain of 
hemorrhoids until May  1998, approximately six years following 
discharge.  Furthermore, the there is no medical evidence of 
hemorrhoids since May 1998.  For these reasons, continuity of 
symptomatology has not been established either through the 
medical evidence or through the Veteran's statements.  As such, 
the Board finds that the Veteran's statements regarding 
continuity of symptomatology are not credible.    

Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for hemorrhoids.  As the evidence is not in 
relative equipoise, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
 
Increased Rating Analysis

The Veteran's October 1991 separation examination shows an 
impression of mild hallux valgus, left foot.  In February 1992, 
immediately following separation from military service, the 
Veteran filed a claim for service connection for hallux valgus.  
By rating decision dated in July 1992 the RO granted service 
connection for hallux valgus of the left foot and assigned a 
noncompensable disability rating effective February 1, 1992, the 
day after the Veteran's discharge from military service.  

In December 2005 the Veteran filed a claim for an increased 
rating for his left foot.  As above, by rating decision dated in 
August 2009, the RO increased the rating for hallux valgus with 
degenerative joint disease, left great toe from noncompensable to 
10 percent, effective January 5, 2009, the date of a VA 
outpatient treatment report showing a diagnosis of degenerative 
joint disease of the left great toe.   

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two evaluations 
will be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the veteran's disability. Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

The Veteran's service-connected hallux valgus with degenerative 
joint disease, left great toe is rated under 38 C.F.R. § 4.72, 
Diagnostic Codes (DCs) 5280-5010.  Pursuant to 38 C.F.R. § 4.27, 
hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.

Under DC 5280, a single, 10 percent evaluation is authorized for 
severe hallux valgus, if equivalent to amputation of the great 
toe or if operated upon with resection of the metatarsal head.  
38 C.F.R.  § 4.71a, DC 5280.  This is the highest rating possible 
under DC 5280.

Pursuant to DC 5010, arthritis due to trauma and substantiated by 
X-ray findings is to be evaluated based on the limitation of 
motion of the joint.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  If the joint is 
affected by limitation of motion but the limitation of motion is 
non-compensable under the appropriate diagnostic code, a 10 
percent rating applies for each such group of minor joints 
affected by limitation of motion.  In the absence of limitation 
of motion, a 10 percent rating applies for X-ray evidence of 
involvement of two or more minor joint groups. A 20 percent 
rating applies for X-ray evidence of involvement of two or more 
minor joint groups, with occasionally incapacitating 
exacerbations. 38 C.F.R. § 4.71a, DC 5003.      

Evidence relevant to the current level of severity of the 
Veteran's hallux valgus with degenerative joint disease, left 
great toe includes VA examination reports dated in November 2006 
and July 2009.  During the November 2006 VA examination the 
Veteran reported that he hurt his feet during military service, 
Special Forces when he jumped out of a plane.  In 1990 his left 
big toe was also injured when he landed on a rock.  He received 
treatment in 1994.  He also reported a history of flat feet.  The 
Veteran complained of pain, swelling, fatigability, lack of 
endurance, and weakness.  He indicated that he could stand for 
only thirty minutes and could walk for only one mile on a flat 
surface.  He denied stiffness, heat, or redness.  The Veteran 
indicated that he applied a cream and took Tylenol for pain as 
needed.  He reported that he missed two to three days of work in 
the past 12 months due to pain flare-ups which lasted one to two 
days and occurred every month or two.  Precipitating factors for 
flare-ups included weight bearing activity after 30 minutes.  
Alleviating factors for flare-ups included rest and elevation of 
feet.  The condition did not impair his ability to perform his 
daily functional activities for self care.  He used inserts 
provided by a podiatrist which helped moderately.  

The Veteran indicated that his left foot disorder impaired his 
ability to perform his job.  As a Junior ROTC (Reserve Officers' 
Training Corps.) instructor, it was difficult for him to perform 
certain tasks due to pain.  However, he denied missing any time 
from work over the past 12 months.  He could not play sports or 
participate in outdoor activities at all.

Upon physical examination of the left ankle there was no edema, 
ecchymosis, or erythema.  The left ankle was non-tender.  The 
Veteran did have pes planus with an arch of 0.5 centimeters and 
mild arch tenderness.  There was no tenderness over the lateral 
and medial malleolus.  Achilles tendon was intact and non-tender.  
Achilles tendon was with normal alignment and there was no hallux 
valgus deformity.  There was also no hammer toe, claw toe, or 
skin breakdown.  Neurovascularly, the foot was intact distally.  
Pedal pulse was intact and there was good capillary refill and 
sensation to toes.  

On range of motion testing of the left ankle the Veteran had 20 
degrees of dorsiflexion, 45 degrees of plantar flexion, 30 
degrees of inversion, and 20 degrees of eversion.  There was no 
further limitation or pain with repeated efforts.  The left great 
toe had 20 degrees of angulation with pain on one repetition at 5 
to 10 degrees through 20 degrees of flexion.  All other toes had 
full range of motion.

With regard to unusual shoe wear pattern, the examiner indicated 
that the Veteran changed shoes every two to three months.  After 
one month the Veteran had 0.5 centimeters of wear on the left 
lateral side.  There were no skin or vascular changes and posture 
was normal.  There were no hammertoes, high arch, clawfoot, or 
other deformity.  There was normal alignment of the Achilles 
tendon and midfoot with no pain on manipulation, but tenderness 
was noted on palpation of the plantar fascia.  There was no 
forefoot or midfoot malalignment.  The impression was hallux 
valgus, left great toe and bilateral pes planus.

On VA examination in July 2009 the Veteran complained of pain in 
the left great toe rated 8/10, that occurred when standing longer 
than 30 minutes and jogging or walking more than a mile.  The 
pain lasted approximately one hour in duration.  The Veteran 
reportedly took Tylenol as needed for the pain with fair relief 
and no side effects.  He also tried Naprosyn which helped a 
little with the pain but his side effects of shakiness.

The Veteran complained of pain, swelling, and stiffness.  There 
was no weakness, heat, redness, fatigability, or lack of 
endurance.  Symptoms occurred with activity.  The Veteran 
indicated that he had been prescribed orthotics but that they 
worsened the toe pain.  The Veteran reported that he worked as a 
Jr. ROTC instructor and that the pain limited his physical 
activities at work.  He was not able to do any yard work at home 
due to pain.  

On physical examination the Veteran had 12 degrees of deviation 
of the left great toe with hallux valgus.  Specifically, the 
Veteran had 0 degrees of dorsiflexion and 0 to 11 degrees of 
plantar flexion, with pain from 0 to 11 degrees.  With repetitive 
motion of the left great toe, there was no change in range of 
motion.  There was pain but there was no fatigue, weakness, 
incoordination, or lack of endurance.  The Veteran had painful 
motion and tenderness but there was no edema, instability, or 
weakness.  The Veteran also had a normal gait with no functional 
limitations on standing or walking.  There were no callosities, 
breakdown, or unusual shoe wear pattern that would indicate 
abnormal weight bearing.  There was also no skin or vascular 
changes.  Posture on standing, squatting, supination, pronation, 
and rising on toes and heels was normal.  X-ray examination 
revealed mild hallux valgus deformity of the great toe with mild 
degenerative changes of the first metatarsophalangeal joint.  
There was also dense small artery calcification suggesting 
peripheral vascular disease.  The diagnosis was hallux valgus and 
degenerative joint disease, left great toe.

Also of record are private treatment records dated through July 
2009 and VA outpatient treatment records dated through July 2009 
which show similar findings regarding the left great toe.

Given the evidence of record, the Board finds that a disability 
rating of 10 percent is for the Veteran's hallux valgus, left 
great toe is warranted for the entire period of the appeal.  
During the November 2006 VA examination the Veteran's left great 
toe had 20 degrees of angulation with pain on one repetition at 5 
to 10 degrees through 20 degrees of flexion.  During the July 
2009 VA examination the Veteran had 0 to 11 degrees of plantar 
flexion, with pain from 0 to 11 degrees.  As the Veteran has 
exhibited painful and limited motion throughout the entire length 
of the appeal, the Board finds that a 10 percent disability 
rating is warranted for the entire length of the appeal.  

As for the potential for an even higher rating, a 10 percent 
rating under DC 5280 is the maximum assignable rating.  The Board 
also finds that no higher evaluation can be assigned pursuant to 
any other potentially applicable diagnostic code.  DC 5281 for 
severe unilateral hallux rigidus and DC 5282 for hammertoes each 
provide a maximum disability rating of 10 percent.  The other 
diagnostic codes applicable to foot disorders, DC 5276 for 
acquired flatfoot, DC 5277 for weak foot, DC 5278 for claw foot, 
DC 5283 for malunion or nonunion of tarsal or metatarsal bones, 
also do not apply to the Veteran's service-connected hallux 
valgus since the Veteran is not separately service connected for 
any of these disorders.  

The Board has also determined that the Veteran is not entitled to 
a 20 percent rating under DC 5284 as the Veteran's disability 
picture does not more nearly approximate a moderately severe foot 
disability.  See 38 C.F.R. § 4.7.  For comparison purposes, in 
order to warrant separate a 20 percent evaluation for one foot 
under the provisions of DC 5276, for severe acquired flatfoot 
there would need to be objective evidence of marked deformity, 
pain on manipulation and use accentuated, indication of swelling 
on use, characteristic callosities.  38 C.F.R. § 4.71a, DC 5276.  
Similarly, a 20 percent evaluation is assigned under the 
provisions of DC 5278, for pes cavus, there would need to be 
multiple significant problems involving all toes tending to 
dorsiflexion, limitation of dorsiflexion at ankle to right angle 
shortened plantar fascia, and marked tenderness under metatarsal 
heads.  38 C.F.R. § 4.71a, DC 5278.

The Veteran's left great toe disability does not involve the 
extensive symptomatology needed for a 20 percent evaluation under 
DC 5276 or 5278. Neither the VA examiners nor the Veteran have 
indicated any symptoms involving with the second, third, fourth 
and fifth toes.  The November 2006 examination noted normal 
motion in the other toes.  

Regarding the DeLuca criteria, since the Veteran is in receipt of 
the highest disability rating possible for hallux valgus, DeLuca 
is not for application.  See Johnston v. Brown, 10 Vet. App. 80 
(1997). 

Regarding the possibility of extraschedular consideration, while 
the Veteran contends that his left great toe disorder negatively 
affects his ability to do his job, the November 2006 VA 
examination report shows that the Veteran only missed two to 
three days of work in the past year due to his left great toe 
disorder.  The competent medical evidence of record shows that 
the Veteran's left great toe disorder is primarily manifested by 
pain and some limitation of motion.  The applicable diagnostic 
code used to rate the Veteran's disability provides for ratings 
based on limitation of motion.  See DCs 5280 and 5010.  The 
effects of pain and functional impairment have been taken into 
account and are considered in applying the relevant criteria in 
the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. 202.  The effects of the Veteran's disability have 
been fully considered and are contemplated in the rating 
schedule; hence, referral for an extraschedular rating is 
unnecessary at this time.  See Barringer v. Peake, 22 Vet. App. 
242 (2008); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With regard to the left rotator cuff strain issue, the Board is 
granting in full the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

With regard to the back disorder, hemorrhoids, and hallux valgus 
issues, substantially compliant notice was sent in February 2006, 
March 2006, August 2006, and July 2008 letters and the claim was 
readjudicated in an August 2009 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows 
that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of the 
claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant adequate 
physical examinations regarding the left great toe.  All known 
and available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA need not conduct an examination with respect to the service 
connection claims decided herein because the information and 
evidence of record contains sufficient competent medical evidence 
to decide the claim.  38 C.F.R. § 3.159(c)(4).  Initially, there 
is no evidence of a current back disorder or current hemorrhoids.  
Furthermore, there is no competent evidence that suggests there 
may be an association between the Veteran's complaints of back 
pain and hemorrhoids with any incident of active duty.  Indeed, 
in view of the absence of complaints regarding the back or 
hemorrhoids during military service and the 6 and 12 year gaps 
between the claimed disorders and active duty, relating the 
Veteran's current complaints of back pain and hemorrhoids to his 
military service would be entirely speculative.  Therefore, there 
is no duty to provide an examination or a medical opinion. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for left rotator cuff 
strain, the claim is reopened.  To this extent, the appeal is 
granted.

Service connection for a back disorder is denied.

Service connection for hemorrhoids is denied.

A 10 percent disability rating , and no higher, is warranted for 
hallux valgus with degenerative joint disease, left great toe for 
the entire length of the appeal.  


REMAND

Left rotator cuff strain
 
As noted above, new and material evidence has been received to 
reopen the claim for service connection for left rotator cuff 
strain.  After further development, the AMC/RO must readjudicate 
the claim on a de novo basis.

The Veteran's service treatment records show that in April 1987 
the Veteran complained of left shoulder pain after playing 
racquetball; the impression was probable rotator cuff strain.  In 
June 1985 the Veteran again complained of left shoulder pain 
after injuring the left shoulder during combat training.  The 
impression was post-traumatic pain.  A March 1992 VA examination 
report found no abnormalities of any of the joints.

Post-service medical records include an October 2005 VA treatment 
record with an impression of left rotator cuff tendonitis.  An 
examination is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

Joint disorder

Historically, a July 1992 rating decision denied the Veteran's 
original claim seeking service connection for a right foot/ankle 
disorder, hallux valgus of the right foot, a right shoulder 
disorder, a bilateral elbow disorder, and a bilateral knee 
disorder.  In denying the claim at that time, the RO noted a 
March 1992 VA examination which found no abnormalities of any of 
the joints and found that that there were no current disabilities 
involving the right foot/ankle, right shoulder,  elbows, and/or 
knees.  Although the RO provided notice of this decision, the 
Veteran did not initiate an appeal.  Therefore, the RO's decision 
of July 1992 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.302, 20.1103.

In January 2006 the Veteran submitted a new claim for service 
connection for a "joint disorder" but did not specify which 
joints he was referring to.  By rating decision dated in February 
2007 the RO denied service connection for a joint disorder on the 
merits, finding that there was no diagnosis of a current disorder 
and no nexus between the Veteran's current complaints of joint 
pain and his military service.  

While the RO addressed the new claim for a "joint disorder" on 
the merits in the February 2007 rating, this claim is based upon 
the same factual basis as a previous claim of entitlement to 
service connection for disabilities involving the right 
foot/ankle, right shoulder,  elbows, and/or knees, which was last 
denied in a July 1992 rating decision that became final.  Whether 
a previously denied claim should be reopened is a jurisdictional 
matter that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 83 F.3d 130 
(Fed. Cir. 1996).  The Veteran has not asserted that he is 
seeking service connection for any specific "joint disorder" 
other than the joints denied in the July 1992 rating decision.  
The Board will consider this claim as a request to reopen the 
previously denied claim. Boggs v. Peake, 520 F.3d. 1330 (Fed. 
Cir. 2008).

As above, there are specific notice requirements with respect to 
claims to reopen.  Kent, 20 Vet. App. at 1.  The Veteran has not 
been provided with proper notice as to the evidence and 
information that is necessary to reopen his claim of entitlement 
to service connection for a joint disorder, which was last denied 
by the RO in a July 1992 decision on the grounds that there was 
no evidence of a current disorder involving the joints.  Thus, a 
remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice in 
connection with reopening his claim of 
entitlement to service connection for a joint 
disorder pursuant to Kent.  The notice should 
inform the Veteran of the evidence and 
information that is necessary to reopen the claim 
of entitlement to service connection for a joint 
disorder.  In preparing the notice, look at the 
bases for the denial in the prior decision and 
provide the claimant with a notice letter that 
describes what evidence would be necessary to 
substantiate those elements required to establish 
service connection that were found insufficient 
in the previous denial.

2.  Schedule the Veteran for an appropriate VA 
examination to determine the current nature and 
likely etiology of the claimed left rotator cuff 
strain, to include whether any diagnosed left 
rotator cuff strain is related to the Veteran's 
military service.  All indicated testing in this 
regard should be performed and the claims file 
should be made available to the examiner for 
review.  

Based on the examination and review of the 
record, the examiner is requested answer the 
following questions:  

Does the Veteran have a current left shoulder 
disorder, to include left rotator cuff 
tendonitis?

If so, is it at least as likely as not that 
any current left shoulder disorder is the result 
of disease or injury in service?

Complete rationale for all opinions expressed 
must be provided. 

3.  After completion of the above, review the 
expanded record and determine if the claims can 
be granted.  If any claim remains denied, issue a 
Supplemental Statement of the Case (SSOC) and 
afford the Veteran and his representative an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


